Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 9/23/2020.  Claims 1-25 are pending.  Claims 1 (a method), 8 (a machine), 15 (a statutory CRM, see ¶ 110 of the specification), 22 (a method) and 25 (a method) are independent.

Double Patenting
The following is a listing of the presently presented claims with markups showing the differences in the claims with copending Application 16/948,762.

1. A method for automated evaluation of machine learning models in a computing environment by one or more processors comprising: automatically evaluating and determining a level of robustness of a machine learning model against adversarial whitebox operations; and analyzing results from the adversarial operation and generating a modified machine learning model according to the evaluating and determining.  

2. The method of claim 1, further including: receiving the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; executing the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model; and applying one or more defenses in response to the executing the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model.  

3. The method of claim 1, further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.  

4. The method of claim 1, further including automatically commencing the evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.  

5. The method of claim 1, further including: adjusting one or more adversarial operation objectives, an adversarial threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations.  

6. The method of claim 1, further including: determining a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and ranking the machine learning model based on the robustness score.  

7. The method of claim 1, further including initializing a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; and collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model while performing at least a portion of the evaluating and determining.  

8. A system for automated evaluation of machine learning models in a computing environment, comprising: one or more computers with executable instructions that when executed cause the system to: automatically evaluate and determine a level of robustness of a machine learning model against adversarial whitebox operations; and analyzing results from the adversarial operation and generating a modified machine learning model according to the evaluating and determining.  

9. The system of claim 8, wherein the executable instructions when executed cause the system to: receive the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; execute the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model; and apply one or more defenses in response to the executing the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model.  

10. The system of claim 8, wherein the executable instructions when executed cause the system to generate an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.  

11. The system of claim 8, wherein the executable instructions when executed cause the system to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.  

12. The system of claim 8, wherein the executable instructions when executed cause the system to: adjust one or more adversarial operation objectives, an adversarial threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and reconfigure or adjust an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations.  

13. The system of claim 8, wherein the executable instructions when executed cause the system to: determine a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and rank the machine learning model based on the robustness score.  

14. The system of claim 8, wherein the executable instructions when executed cause the system to initialize a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; and collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model while performing at least a portion of the evaluating and determining.  

15. A computer program product for automated evaluation of machine learning models in a computing environment, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instruction comprising: program instructions to automatically evaluate and determine a level of robustness of a machine learning model against adversarial whitebox operations; and analyze results from the adversarial operation and generating a modified machine learning model according to the evaluating and determining.  

16. The computer program product of claim 15, further including program instructions to: receive the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; execute the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model; and apply one or more defenses in response to the executing the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters on the machine learning model.  

17. The computer program product of claim 15, further including program instructions to generate an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.  

18. The computer program product of claim 15, further including program instructions to automatically commence evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox operations using partial inputs from a previous evaluation of the machine learning model.  

19. The computer program product of claim 15, further including program instructions to: adjust one or more adversarial operation objectives, an adversarial threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and reconfigure or adjust an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations.  

20. The computer program product of claim 15, further including program instructions to: determine a robustness score for the machine learning model indicating a level of security from against adversarial whitebox operations; and rank the machine learning model based on the robustness score.  

21. The computer program product of claim 15, further including program instructions to initialize a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox operations based on the machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; and collect feedback in relation to automatically evaluating and determining of the level of robustness of a machine learning model against adversarial whitebox operations to generate the modified machine learning model evaluating and determining.  

22. A method for automated evaluation of machine learning models using machine learning operations in a computing environment by one or more processors comprising: receiving a machine learning model, a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; automatically evaluating and determining a level of robustness of the machine learning model against an adversarial whitebox adversarial operation and analyzing results from the adversarial operation using the data set, the one or more adversarial operation objectives, the adversarial threat model, and the selected number of hyperparameters; and generating a modified machine learning model according to the evaluating and determining.  

23. The method of claim 22, further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.  

24. The method of claim 22, further including: adjusting the one or more adversarial operation objectives, the adversarial threat model, the selected number of hyperparameters, and the data set used for testing the machine learning model; and reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial operation, and reanalyzing the results from the adversarial operations.  

25. A method for automated evaluation of machine learning models in a computing environment by one or more processors comprising: automatically evaluating and determining a level of robustness of the machine learning model against an adversarial whitebox adversarial operation by applying a data set used for testing the machine learning model, one or more adversarial operation objectives, an adversarial threat model, and a selected number of hyperparameters; and generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-22, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22, and 25 of copending Application No. 16/948,762 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently presented claims are anticipated by the copending claims of ‘762.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because the presently presented claims are nearly identical to those of U.S. App. 16,948,762 but the inventorship of the respective applications is mutually exclusive and contains no common inventors.   
Claims 1, 3-8, 10-15, 17-22, and 25 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,036,857. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘857 anticipates the limitations of independent claims 1, 8, and 15.
For example, presently presented claim 1 requires:
A method for automated evaluation of machine learning models in a computing environment by one or more processors comprising: automatically evaluating and determining a level of robustness of a machine learning model against adversarial whitebox attacks; and (“generating a first adversarial example by modifying an original input in accordance with an attack tactic, wherein the machine learning model accurately classifies the original input but does not accurately classify at least the first adversarial example; … training a defender to protect the machine learning model from the first adversarial example at least in part by updating at least one strategy of the defender based on predictive results from the machine learning model classifying the first adversarial example;” ‘857 claim 1)
analyzing results from the adversarial attack (“generating a second adversarial example by modifying the original input in accordance with the updated attack tactic, wherein the trained defender does not protect the machine learning model from the second adversarial example; training the defender to protect the machine learning model from the second adversarial example” ‘857 claim 1) and generating a modified machine learning model in response to the evaluating and determining. (“training the defender to protect the machine learning model from the second adversarial example at least in part by updating the at least one strategy of the defender based on predictive results obtained from the machine learning model” ‘857 claim 1)


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of the pending claims (1-25) are not described in the specification.  See MPEP 2163.I.A (“as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.”).  Note the written description in the copending application 16/948,762.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23 and 24 are method claims but depend on machine/CRM claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.  Although the claims are directed to “machine learning” the claims themselves do not require performance of machine learning.  Rather the claims require ‘thinking’ about the vulnerabilities of machine learning.  Thinking or considering aspects of a machine learning system is a mental process.  See MPEP 2106.04(a)(2).III. This judicial exception is not integrated into a practical application because the claims merely link the use of the thinking mental process to the technological environment of machine learning.  Moreover, while the claim may be said to improve the process of machine learning, the claim does not implement the machine learner. Thus, the improvement would be to an unclaimed entity and is not relevant to the practical application analysis.  See MPEP 2106.04(d).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only generally link the use of the mental process to a computing environment and the computing elements (for example claim 8) are well-understood, routine, and conventional. See MPEP 2106.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13-17, 20-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolae et al., “Adversarial Robustness Toolbox v1.0.0” (published 2019).
As to claims 1, 8, and 15, Nicolae discloses a method/machine/CRM comprising:
automated evaluation of machine learning models in a computing environment by one or more processors comprising: (“Defending Machine Learning models involves certifying and verifying model robustness and model hardening with approaches such as pre-processing inputs, augmenting training data with adversarial samples, and leveraging runtime detection methods to flag any inputs that might have been modified by an adversary. The attacks implemented in ART allow creating adversarial attacks against Machine Learning models which is required to test defenses with state-of-the-art threat models.” Nicolae page 1)
automatically evaluating and determining a level of robustness of a machine learning model against adversarial (“The architecture of ART makes it easy to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications.” Nicolae § 1) whitebox attacks; and (“is required for classifiers to connect with white-box attacks which require the implementation of methods” Nicolae § 4.1.2)
analyzing results from the adversarial attack and (“ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications.” Nicolae § 1. “For assessing the robustness of a classifier against adversarial attacks” Nicolae § 10) generating a modified machine learning model in response to the evaluating and determining. (“Model hardening refers to techniques resulting in a new classifier with better robustness properties than the original one with respect to some given metrics.” Nicolae § 7)

As to claim 22, Nicolae discloses a method comprising:
automated evaluation of machine learning models using machine learning operations in a computing environment by one or more processors comprising: 
receiving a machine learning model, (Nicolae § 4, various classifiers/machine learning models.) a data set used for testing the machine learning model, (Nicolae § 4.1, “predict(x)” see other commands listed in § 4) one or more adversarial attack objectives (Nicolae § 6 “generate (…) Applies the attack to the given input x, using any attack-specific parameters”), an attack threat model, (Nicolae § 6) and a selected number of hyperparameters; (Nicolae § 4.1, “_init_ ….” see other commands listed in § 4)
automatically evaluating and determining a level of robustness of a machine learning model against adversarial (“The architecture of ART makes it easy to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications.” Nicolae § 1) whitebox attacks; and (“is required for classifiers to connect with white-box attacks which require the implementation of methods” Nicolae § 4.1.2)
analyzing results from the adversarial attack and (“ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications.” Nicolae § 1. “For assessing the robustness of a classifier against adversarial attacks” Nicolae § 10) generating a modified machine learning model in response to the evaluating and determining. (“Model hardening refers to techniques resulting in a new classifier with better robustness properties than the original one with respect to some given metrics.” Nicolae § 7)

As to claim 25, Nicolae discloses a method comprising: accelerating machine learning in a computing environment by one or more processors comprising: 
automatically evaluating and determining a level of robustness of a machine learning model against adversarial (“The architecture of ART makes it easy to combine defences, e.g. adversarial training with data preprocessing and runtime detection of adversarial inputs. ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications.” Nicolae § 1) whitebox attacks; and (“is required for classifiers to connect with white-box attacks which require the implementation of methods” Nicolae § 4.1.2)
by applying a data set used for testing the machine learning model, (Nicolae § 4, various classifiers/machine learning models. Nicolae § 4.1, “predict(x)” see other commands listed in § 4) one or more adversarial attack objectives, (Nicolae § 6 “generate (…) Applies the attack to the given input x, using any attack-specific parameters”),  an attack threat model, (Nicolae § 6)  and a selected number of hyperparameters; (Nicolae § 4.1, “_init_ ….” see other commands listed in § 4)
generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model. (“ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications.” Nicolae § 1. “For assessing the robustness of a classifier against adversarial attacks” Nicolae § 10).

As to claims 2, 9, and 16, Nicolae discloses the method/machine/CRM of claims 1, 8, and 15 and further discloses:
further including receiving the machine learning model, (Nicolae § 4, various classifiers/machine learning models.) a data set used for testing the machine learning model, (Nicolae § 4.1, “predict(x)” see other commands listed in § 4) one or more adversarial attack objectives, (Nicolae § 6 “generate (…) Applies the attack to the given input x, using any attack-specific parameters”) an attack threat model, (Nicolae § 6) and a selected number of hyperparameters. (Nicolae § 4.1, “_init_ ….” see other commands listed in § 4).

As to claims 3, 10, 17 and 23, Nicolae discloses the method/machine/CRM of claims 1, 8, 15, and 22 and further discloses:
further including generating an evaluation summary based on evaluating and determining of the level of robustness of the machine learning model. (“ART is designed both for researchers who want to run large-scale experiments for benchmarking novel attacks or defences, and for developers composing and deploying secure machine learning applications.” Nicolae § 1. “For assessing the robustness of a classifier against adversarial attacks” Nicolae § 10).

As to claims 6, 13, and 20, Nicolae discloses the method/machine/CRM of claims 1, 8, and 15, and further discloses:
determining a robustness score for the machine learning model indicating a level of security from against adversarial whitebox attacks; and ranking the machine learning model based on the robustness score. (“For assessing the robustness of a classifier against adversarial attacks, possible metrics are: the average minimal perturbation that is required to get an input misclassified; the average sensitivity of the model’s loss function with respect to changes in the inputs;” Nicolae § 10).

As to claims 7, 14, and 21, Nicolae discloses the method/machine/CRM of claims 1, 8, and 15, and further discloses:
wherein the executable instructions when executed cause the system to initialize a machine learning operation to: learn and store the level of robustness of the machine learning model against the adversarial whitebox attacks (the output of the metric functions are stored at least in the associated variables: “For assessing the robustness of a classifier against adversarial attacks, possible metrics are: the average minimal perturbation that is required to get an input misclassified; the average sensitivity of the model’s loss function with respect to changes in the inputs;” Nicolae § 10) based on the machine learning model, (Nicolae § 4, various classifiers/machine learning models.) a data set used for testing the machine learning model, (Nicolae § 4.1, “predict(x)” see other commands listed in § 4)  one or more adversarial attack objectives, (Nicolae § 6 “generate (…) Applies the attack to the given input x, using any attack-specific parameters”) an attack threat model, (Nicolae § 6)  and a selected number of hyperparameters; (Nicolae § 4.1, “_init_ ….” see other commands listed in § 4) and collect feedback in relation to automatically performing the diagnosis and evaluation of the level of robustness of a machine learning model against adversarial whitebox attacks to generate the modified machine learning model in response to performing at least a portion of the diagnosis and evaluation operation. (the feedback being the score obtained from the evaluation operation that indicates the robustness: “For assessing the robustness of a classifier against adversarial attacks, possible metrics are: the average minimal perturbation that is required to get an input misclassified; the average sensitivity of the model’s loss function with respect to changes in the inputs;” Nicolae § 10)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 11, 12, 18, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolae et al., “Adversarial Robustness Toolbox v1.0.0” in view of Tran et al., US 2020/0159924 (published 2020-05).
As to claims 4, 11, and 18, Nicolae discloses the method/machine/CRM of claims 1, 8, and 15 but does not disclose:
further including automatically commencing the evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox attacks using partial inputs from a previous evaluation of the machine learning model.

Tran discloses:
further including automatically commencing the evaluating and determining the level of robustness of the machine learning model against the adversarial whitebox attacks using partial inputs from a previous evaluation of the machine learning model.
(“updating the attack tactic based on the predictive results obtained from the machine learning model classifying the first adversarial example; generating a second adversarial example by modifying the original input in accordance with the updated attack tactic, wherein the trained defender does not protect the machine learning model from the second adversarial example; training the defender to protect the machine learning model from the second adversarial example” Tran claim 1).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Nicolae with Tran by iteratively testing and updating the machine learning model hardening a plurality of times.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Nicolae with Tran in order to iteratively improve the machine learning model to be robust against a plurality of attacks or attack data sets.

As to claims 5, 12, 19 and 24, Nicolae discloses the method/machine/CRM of claims 1, 8, and 15 but does not disclose:
adjusting one or more adversarial attack objectives, an attack threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; and reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial attack, and reanalyzing the results from the adversarial attacks based.

Tran discloses:
adjusting one or more adversarial attack objectives, an attack threat model, a selected number of hyperparameters, and a data set used for testing the machine learning model; (modifying the original input) and reconfiguring or adjusting an unmasking of gradients of the machine learning model, a loss function, an adversarial attack, (updating the attack tactic) and reanalyzing the results from the adversarial attacks based.
 (“updating the attack tactic based on the predictive results obtained from the machine learning model classifying the first adversarial example; generating a second adversarial example by modifying the original input in accordance with the updated attack tactic, wherein the trained defender does not protect the machine learning model from the second adversarial example; training the defender to protect the machine learning model from the second adversarial example” Tran claim 1).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Nicolae with Tran by iteratively testing and updating the machine learning model hardening a plurality of times.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Nicolae with Tran in order to iteratively improve the machine learning model to be robust against a plurality of attacks or attack data sets.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Fainekos et al., US 2021/0048806, discloses a method for gray-box adversarial testing a machine learning system.
Subrahmanyeswara et al., US 2021/0157912, discloses detecting a white box attack on machine learning systems.
Vrendendaal et al., US 2020/0327443, discloses protecting a machine learning model from extraction. 
Zhang et al., US 2021/0012188, discloses a method for defending against white box attacks using feature scattering based training.
Joye et al., US 2020/0143045, discloses hardening a machine learning model against extraction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492